Citation Nr: 1646578	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder, to include basal cell carcinoma, status post excision, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel 






INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran's claim of entitlement to service connection for basal cell carcinoma, status post excision includes any skin disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record shows that the Veteran has been diagnosed with basal cell carcinoma, and other skin disorders, including epidermoid cysts, sebaceous cysts, lipomas, seborrheic keratosis, seborrheic dermatitis and eczema.  As such, the issue on appeal has been recharacterized as noted above.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had problems with his skin, including skin cancer and another skin disease, due to his exposure to Agent Orange during active duty in Vietnam.  Specifically, he has reported that while on active duty in Vietnam, his commanding officer sprayed the perimeter of the trailer they lived in with Agent Orange to help keep weeds off of the sand bags surrounding the trailer.  See January 2013 VA Form 9.

Governing regulation provides that veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. The enumerated diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  

Service records indicate that the Veteran served in Vietnam during the Vietnam Era.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.  

The Board notes that skin cancer is not entitled to a presumption of service incurrence under the provisions of 38 C.F.R. § 3.309 (e) (2015).  The U. S. Court of Appeals for Veterans Claims (Court) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  When a veteran is found not to be entitled to a regulatory presumption for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Service treatment records are negative for any evidence of a skin disorder, including basal cell carcinoma, during active duty or at the time of the Veteran's discharge examination in 1971.

Private treatment records show that in May 1995, the Veteran had a sebaceous cyst removed from the right side of his forehead.  In October 1997, two enlarging lipomas were removed from the left lateral chest and left shoulder.  The earliest indication of basal cell carcinoma was in July 2004, when he had a basal cell carcinoma removed from the frontal scalp.  In February 2008, he was diagnosed with a probable epidermoid cyst at the left anterior earlobe at the crease.  Private treatment records also show that in October 1997, the Veteran underwent excision of two enlarging lipomas (left lateral chest and left shoulder).  Private treatment records show that in October 2004, the Veteran underwent excision of basal cell carcinoma on the frontal scalp, and that he was treated for seborrheic dermatitis (improved) and eczema on the upper thigh (resolved).  A note dated December 6, 2005, indicated that there was no evidence of current skin cancer.  In June 2007, inflamed seborrheic keratoses were diagnosed, and in February 2008, he was diagnosed with a probable epidermoid cyst at the left anterior earlobe at the crease.  

VA treatment records show that in October 2011, the Veteran reported having undergone removal of a basal cell carcinoma of the left ear about 5 years earlier.

Post-service treatment records document that the Veteran has had skin cancer, namely basal cell carcinoma, epidermoid cysts, removal of sebaceous cysts, excision of lipomas, seborrheic keratosis, seborrheic dermatitis and eczema.

The evidence of record does not include a medical opinion addressing whether the Veteran's skin cancer or other skin conditions, including epidermoid and sebaceous cysts, lipomas, seborrheic keratosis, seborrheic dermatitis or eczema, are causally or etiologically related to his conceded in-service herbicide exposure.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination to address whether his skin cancer (basal cell carcinoma) or other diagnosed skin disorders are related to his exposure to herbicides in service.  Given his allegations and his presumed exposure to Agent Orange, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary is met.

Therefore, a remand is required in order to obtain a VA medical opinion regarding whether the Veteran's claimed skin cancer or other skin disorders are secondary to conceded in-service exposure to herbicides.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Then, schedule the Veteran for a VA skin examination with a dermatologist.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should identify any current skin disability and determine whether it is at least as likely as not (50 percent probability or more), that a skin disability is originated while the Veteran was serving on active duty or is otherwise etiologically related to his service, including conceded in-service exposure to herbicides.  If not, please identify the etiological factor considered more likely.
A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

4.  After completing the above, and any other development deemed necessary; readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

